DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5, each recites “a mating end” and/or “the mating ends”.  However it is not clear even from the specification and the drawings that any shape, function, etc. of the “mating end” is being specified. Therefore, it is not possible to grasp in what respect the “mating end” is “mated” with any other member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-059586A (JP’ 586A) in view of JP2016-048614A (JP’ 614A).
JP’ 586A discloses substantially a first electrical connector, comprising: a base body (1);
a plurality of first conductive members (2) fixed to the base body, each first conductive member having a mating end (22) extending upwardly beyond an upper surface of the base body and a tail end (21) extending out downwardly; an elastic waterproof member (3) fixed to the upper sur face of the base body, the elastic waterproof member being provided with a plurality of through holes, the mating ends of the plurality of first conductive members correspondingly passing through the plurality of through holes and protruding upwardly [Fig. 1(b)], wherein the elastic waterproof member comprises a main body and a protrusion (32) integrally formed on the main body, the protrusion is provided along a periphery of the main body (31) and protrudes upwardly from the main body such that the protrusion encircles the plurality of through holes therein, wherein an upper end of the protrusion extends upwardly beyond an upper surface of the first magnetic attraction member. However, JP’ 586A is different from the present invention in a respect that it does not have two first magnetic attraction members fixed to the base body and respectively arranged at both sides of the plurality of first conductive members. JP’ 614A describes a mating connector (40) with a mating housing (400) made of insulating material, a plurality of mating contacts (600) made of conductive material, and two magnets (corresponding to “two first magnetic attraction members” of the present invention) (Especially, refer to pare. [0033] and [Fig. 6] etc.). Therefore, it would have been obvious to provide two first magnetic attraction members fixed to the base body and respectively arranged at both sides of the plurality of first conductive members of JP’ 586A in view of the teaching of JP’ 614A, considering that some mechanism to secure both connectors is usually required for connecting .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references  as applied to claim 1 above, and further in view of JP04-021072U1 (JP’ 072U1).
The references as applied to claim 1 discloses substantially a first electrical connector as being discussed in the above combination paragraph rejection. However, the above combination lacks to disclose the limitation described in claim 10.  JP’ 072U1 discloses that positioning by using concave-convex shapes for mating connectors is only a well-known technology (especially, refer to Fig. 1 etc.). Therefore, it would have been obvious for one of ordinary skill in the art to provide the missing limitation recited in claim 10 for the combination of references as applied to claim 1 in view of the teachings of JP’ 072U1 for providing proper positioning of the magnetic attraction member to the base body.
Claims 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1-10 above, and further in view of JP10-189168A (JP’ 168A).
The references as applied to claims 1-10 discloses substantially a first electrical connector as being discussed in the above combination paragraph rejection. However, the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831